Title: From George Washington to Brigadier General Alexander McDougall, 22 September 1777
From: Washington, George
To: McDougall, Alexander



D. Sir
[22 September 1777]

I wrote you on Friday last requesting your earliest arrival with the Troops under your command to join me. This I must repeat, and have sent an Officer on purpose to deliver my Letter, to whom I refer you for the particulars of our Situation & that of the Enemy at this Time. I shall only observe respecting them, that the main body of their Army lay last night, near French Creek Bridge about Four Miles from Schuylkill on the West side. Their unvaried Object has been & it seems still to be pursued, to get above us & to turn on our right Flank. We are on the East side the River and advance as they do, on the Common Road from Philadelphia to Reading, Twenty Eight miles from the Former. From the present complexion of Affairs, you should proceed on the most direct Rout leading to Pot’s Grove, Nine miles above this place; but I wish you, as soon as you approach the Delaware to advise me by Express, still continuing the Rout I have mentioned, till you hear from me in Answer to your Letter, when you will be directed to proceed as circumstances require. I shall not add more, than to urge your unremitted

diligence to join me, as early as possible, assuring you, that your aid is extremely wanted and cannot arrive too soon. You will write me a Line by the return of the Officer. I am Dr Sir with great esteem & regard Yr Most Obedt servant

Go: Washington


P.S. Your Letter of the 17th just now came to Hand.
Ensign McDonald is the Officer.

